Status of Claims
Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 were previously pending and subject to a non-final office action mailed 03/20/2021. Claims 1, 4, 8, 15, 18, & 25 – 26 were amended in a reply filed 07/30/2021. Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/30/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, on pp. 9 – 10, with respect to the previous rejection under 35 USC 101, that “by “the one or more computing devices using a machine-learned model” to predict “a likelihood that an order will be placed by another customer, within a predetermined time period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold, wherein the machine-learned model has been trained using training data describing purchasing habits of past customers,” and “directing, by the one or more computing devices, intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,” it is clear that there are meaningful limits on practicing the alleged abstract idea” because “as described in the present specification, as “the technology flags the product to be ‘kept around’ after returns for a bit longer than usual, since the model predicts that it will likely be re-ordered soon,” (e.g., the likelihood being over the threshold) such “distributing the warehousing of returned products until new customers order the product offers increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity.” (Specification, 9 [0013], [0041]). As such, Applicant respectfully submits that the claimed one or more computing devices using a machine-learned model “applies or 

Examiner respectfully disagrees, and asserts that a human could – and would – predict that an item marked for return will probably be purchased soon, and request the first purchaser to delay sending back the item since it could be shipped directly to a second purchaser, leading to shipping cost savings and faster receipt of the item by the second purchaser. Examiner further notes that these benefits – along with the stated advantages in Applicant’s instant specification (e.g., “increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity”) – are not improvements to the functionality of a computing device or any other technology. Rather, the purported improvements are to the abstract idea itself. For example, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., “increased efficiencies in the use of computing resources, delivery resources, and warehouse capacity”).  Furthermore, the additional computer-related elements are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional elements of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field (MPEP 2106.05(h)). The steps of “predicting, 

Applicant next argues on pg. 11 that “the combination of the steps of “predicting, by the one or more computing devices using a machine-learned model, a likelihood that an order will be placed by another customer, within a predetermined time period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold, wherein the machine-learned model has been trained using training data describing purchasing habits of past customers,” and “directing, by the one or more computing devices, intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,” are a specific combination of limitations that are not well-understood, routine, conventional activity in the field. For at least the reasons noted above, Applicant respectfully submits that claim 1 is not directed to an abstract idea under Step 2B.”

Examiner respectfully disagrees, as the functionality of “predicting, by the one or more computing devices using a machine-learned model, a likelihood” and “wherein the machine-learned model has been trained using training data describing purchasing habits of past customers” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and thus does not amount to significantly more than the judicial exception. The claims are not directed to a new or improved type of machine learning model, nor are they directed to an improvement in the training of a machine learning model. Rather, the “machine learning” claim limitations merely instruct the practitioner to use generically-recited 

Applicant's arguments filed 07/30/2021 regarding the previous rejection under 35 USC 103 have been fully considered but are not persuasive. 

Applicant next argues on pg. 13 that “Haskin only suggests determining the likelihood that the user that ordered an item will also accept or order a recommended item related to the item ordered, not the likelihood of another user ordering the item.”

Examiner respectfully disagrees, and notes that the substitution of the “potential buyers” (i.e., “another user”) of Wilkinson for the “purchaser of a first item” of Haskin renders obvious the limitation “predicting, by the one or more computing devices using a machine-learned model, a likelihood that the product will be ordered by a second customer within a delivery area of the first customer within a predetermined period from the designation of the delivered product for return, the likelihood being over a threshold.” For example, Wilkinson, in Fig. 25, step 2503, & [0235] – [0236], discloses analyzing “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.) and select customers in the geographic area as potential buyers” (i.e., “another user”). As per [0238], the likelihood of potentials buyer purchasing the returned item within the delivery area is predicted which, as per [0239], takes into account “the potential buyer's recent 

The sole difference between Wilkinson and the claimed limitation is that Wilkinson does not appear to explicitly disclose using machine learning to predict the likelihood of the product being ordered within a predetermined period, wherein the likelihood is over a threshold, and wherein the machine-learned model has been trained using training data describing purchasing habits of past customers. However, Haskin, in at least C 15, L 18 – 35; C 16, L 26 – 58, describes determining a likelihood that a purchaser of a first item will purchase an included additional item with a shipment within a finite delivery time frame, based, as per at least C 4, L 62 – 66, on data pertaining to a particular “region associated with the delivery location.” As per C 16, L 48 – 58, “a machine learning algorithm may be used” to predict the likelihood, and can be trained using “historical data about past ordered of items,” which “may analyze the historical data and output one or more recommended items with likelihoods of being ordered.” As per C 16, L 59 – C 17, L 1, when the likelihood is over a threshold the item may be shipped to the customer. Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “potential buyers” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Applicant next argues, on pg. 13, that “Wilkinson only suggests estimating the demand for the product in the customer’s geographic area to determine whether the product is eligible for the resell program, not the return program.”

Examiner respectfully disagrees, and notes that the cited section ([0234]) of Wilkinson in Applicant’s arguments was not relied upon in the 103 rejection. In the rejection of the limitation “predicting, by the one or more computing devices using a machine-learned only the concept of another customer purchasing an item that was received by a first customer and is determined to be unwanted by that customer. For example, the substitution of the “potential buyers” of Wilkinson for the “purchaser of a first item” of Haskin renders obvious the above cited limitation, as Haskin teaches all of the required functionality – albeit while pertaining to a “purchaser of a first item” rather than “potential buyers.” See the above response to the first 103 argument, or the 103 rejection below for more information on the substitution of these elements. Moreover, Examiner notes that throughout Wilkinson, it is clear that the item that is being resold is the same item that the customer has determined he/she would like to return (see, e.g., [0223], noting “facilitate the reselling of items the customer wishes to return”), in similar fashion to Applicant’s instant invention. Therefore, Examiner finds Applicant’s argument unpersuasive, and the rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a first notification that a product was delivered,” “receiving… a designation of the product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “predicting… a likelihood that an order will be placed by another customer, within a predetermined period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein 

	2A Prong 1: The limitations of “receiving… a first notification that a product was delivered,” “receiving… a designation of the product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “predicting… a likelihood that an order will be placed by another customer, within a predetermined period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold,” “directing… intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,” “identifying… a second customer as placing, within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,” “receiving… a second notification of pickup of the product from the first location,” “directing… delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification,” and “receiving… a third notification that the product was delivered to the second location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial transaction but for the recitation of generic computer components. That is, other than reciting “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field. The functions of “receiving… a first notification,” “receiving… a designation,” “receiving… a second notification,” and “receiving… a third notification” are mere extra-solution activity that is appended to the judicial exception. The elements of “predicting, by the one or more computing devices using a machine-learned model, a likelihood” and “wherein the machine-learned model has been trained using training data describing purchasing habits of past customers” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of integration into a practical application, and is also an instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional element of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field. The extra-solution activity of “receiving… a first notification,” “receiving… a designation,” “receiving… a second notification,” and “receiving… a third notification” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus do not amount to significantly more. The functionality of “predicting, by the one or more computing devices using a machine-learned model, a likelihood” and “wherein the machine-learned model has been trained using training data describing purchasing habits of past customers” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and does not amount to significantly more than the judicial exception. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 4, 10 – 11, 18, & 21 – 28 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “one or more computing devices,” “computer program product,” and “system” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20170364860 A1) in view of Foth et al. (US 20080040208 A1), in view of Haskin (US 10198749 B1), in view of Spiegel et al. (US 20120323645 A1).

As per claim 1, Wilkinson discloses a computer-implemented method to distribute warehousing of products, comprising:

• receiving, by one or more computing devices of a distributed warehousing system, a first notification that a product was delivered to a first customer at a first location (See at least [0175], [0198], & [0207], which describe an item that is received by a customer, who initiates a return process “by sending 2302 a return message to the control circuit 2118 of the coordinating entity 2116. The return message can provide return information, such as an identification of the return item 2128.”);

• receiving, by the one or more computing devices, a designation of the product for return (See at least [0175], [0198], & [0207], which describe receiving a return request for an item from a customer.).

Wilkinson discloses determining that the first customer is eligible to be the source of the product in [0233], noting that “return restrictions may further be determined based on customer information such as customer's recent return history” which highly suggests, but does not appear to explicitly disclose the following limitation, however Foth does:

	• determining, by the one or more computing devices, that the {first rentee} is eligible to be a source of the product based on a rating of the {first rentee} as a previous source of previously returned products (See [0089], which describes a rental system for determining whether to send a rental DVD directly to a second rentee from a first rentee, or back to a refurbishing center, based on the first “rentee becoming classified as a “bad rentee” because of prior damage to rental articles.” Also see Fig. 10 & [0111], 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “first customer” of Wilkinson for the “first rentee” of Foth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Foth to the invention of Wilkinson would predictably and advantageously provide increased revenue, decreased inventory costs, increased customer loyalty, improved control of inventory, improved customer satisfaction, reduced labor costs though automation of return merchandise authorizations and more efficient capacity planning and automation, as evidenced by Foth ([0077] – [0083]).

Regarding the limitation, 

• predicting, by the one or more computing devices using a machine-learned model, a likelihood that an order will be placed by another customer, within a predetermined time period from the designation of the product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold, wherein the machine-learned model has been trained using training data describing purchasing habits of past customers, 

Wilkinson, in Fig. 25, step 2503, & [0235] – [0236], discloses analyzing “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.) and select customers in the geographic area as potential buyers” i.e., “within a delivery area of the first customer” of the returned item. As per [0238], the likelihood of a potential other customer purchasing the returned item within the delivery area is predicted which, as per [0239], takes into account “the potential buyer's recent purchases” i.e., “purchasing habits of past customers.” 

To the extent to which Wilkinson does not appear to explicitly disclose using machine learning to predict the likelihood of the product being ordered within the predetermined period, wherein the likelihood is over a threshold, and wherein the machine-learned model has been trained using training data describing purchasing habits of past customers, Haskin teaches these elements. For example, Haskin, in at least C 15, L 18 – 35; C 16, L 26 – 58, describes determining a likelihood (i.e., probability) that a purchaser of a first item will purchase an included additional item with a shipment within a finite delivery time frame, based, as per at least C 4, L 62 – 66, on data pertaining to a particular “region associated with the delivery location.” As per C 16, L 48 – 58, “a machine learning algorithm may be used” to predict the likelihood and “historical data about past ordered of items may be inputted to the machine learning algorithm,” which “may analyze the historical data and output one or more recommended items with likelihoods of being ordered.” As per C 16, L 59 – C 17, L 1, when the likelihood is over a threshold the item may be shipped to the customer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “potential buyers” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Haskin to the invention of Wilkinson / Foth / Haskin would predictably and advantageously increase a likelihood of conversion for an item that has already been shipped and optimize the usage of a delivery fleet, as evidenced by Haskin (C 2, L 46 – 51).



• directing, by the one or more computing devices, intermediate storage of the product at the first location in response to predicting the likelihood being over the threshold,

Wilkinson, in [0265], discloses that “the customer may be instructed to scan items with the return sensor 2733 to initiate item return” with a scanner of a container for intermediate storage of the product at the first location as described in at least [0193], [0262], & [0273]. To the extent to which Wilkinson does not appear to explicitly disclose directing the intermediate storage of a product when a predicted likelihood of an order being placed for the product is over a threchold, Spiegel teaches directing intermediate storage of an item at a geographical area for which predicted demand indicates that an order is likely to be placed for the product. For example, see [0051], noting that a product is speculatively shipped to a “destination geographical area” which, as per [0070], is “in response to actual or forecasted customer demand in that area.” Also see [0074], noting “speculatively shipping packages to geographical areas dependent on the forecasted demand,” which is based on predicting “customer demand for a given item” as per [0075]. Also see [0077], noting that demand for a product is predicted based on gauging whether a customer “may be more likely to purchase the given item,” which is used as per [0078] to select a region to direct the storage of the item within transport system vehicles until an order is placed for the product. Also see [0083], noting selecting an area with high predicted demand for a product to be directed to that area via speculative shipment. Also see at least Fig. 3, steps 306, 308, 318, 312, 314, 316 & [00051] – [0054], which describe directing intermediate storage of a product within a delivery vehicle until it is ordered. The item is speculatively shipped to the geographical area without specifying a delivery address, so the item is stored on a delivery vehicle until it is ordered, as per step 308 (yes), and delivered to the purchaser at step 316.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art first location” of Wilkinson for the “geographical area” of Spiegel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Spiegel to the invention of Wilkinson / Foth / Haskin would predictably and advantageously provide “opportunities for cost savings, improved customer buying experiences, {and} improved inventory management,” as evidenced by Spiegel ([0058]).

Regarding the limitation,

• identifying, by the one or more computing devices, a second customer as placing, within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,

Wilkinson, in [0214], [0301], [0308], discloses identifying a second customer as placing an order for the product and for delivery at a second location that, as per [0235] – [0236], is within the delivery area of the first customer. To the extent to which Wilkinson does not appear to explicitly disclose wherein the order for the item is placed within the predetermined time period, Haskin teaches this element in Fig. 6, Step 610 & C 15, L 18 – 37 as well as Fig. 10, Step 1008 & C 20, L 57 – 65, which describes a purchaser of a first item placing an order for an included additional item within the possible delivery time frame.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “second customer” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Wilkinson further discloses:

• receiving, by the one or more computing devices, a second notification of pickup of the product from the first location (See at least [0177], noting that “In step 1801, the system receives return item information… the return item information may be received from one or more of a smart container, … and a delivery agent device…  the return item information may be received by a portable device carried by a delivery agent. For example, a delivery agent, upon seeing items left for return at the first customer's location, may enter/scan in item information to indicate which items are being returned.”);

• directing, by the one or more computing devices, delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification (See at least [0182], noting “In step 1804, the system instructs the delivery agent to reroute the return item from the first customer to the second customer. … the delivery agent may be instructed to reroute the return item from the first customer to the second customer without bringing the return item back to a retail, storage, distribution, or dispatch facility. For example, the return item may go direction from the first customer to a delivery vehicle, and to the second customer's location.” Also see [0183], noting that “the delivery instructions may be provided to a delivery agent via a user device carried by the delivery agent. For example, when a delivery agent retrieves a return item, the delivery agent may scan the item with the user device and receive a new destination for the return item.”); and 

• receiving, by the one or more computing devices, a third notification that the product was delivered to the second location (See at least [0174], [0177], & [0192] – [0194], noting receiving an information regarding delivered items from a customer’s device including information related to delivered “items they wish to keep.”). 

As per claim 8, see the above relevant rejection of claim 1. In addition, Wilkinson discloses a computer program product, comprising: a non-transitory computer-readable 

As per claim 10, Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claim 8. Wilkinson further discloses wherein identifying a second delivery location of a second customer for the product comprises:

	• determining, by the one or more computing devices, that the product is eligible for delivery to the second customer (See [0233], noting that “In step 2502, the system verifies that the request to return the item complies with return restrictions. In some embodiments, the return restrictions may indicate whether the item is eligible for return and/or the resell program. In some embodiments, the return restrictions may indicate whether the item can be returned through one or more of return methods such the resell program.”) and

	• that the first customer is eligible to be the source of the product (See [0233], noting that “return restrictions may further be determined based on customer information such as customer's recent return history, customer purchase history, customer location, etc.” for determining customer return eligibility.).

As per claim 15, see the above relevant rejection of claim 1. In addition, Wilkinson discloses a system to distribute warehousing of products, comprising: a storage device ([0141] – [0143], [0190], & [0205]); and a processor ([0140], [0176], & [0186]) communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device.

As per claims 4, 11, & 18, Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claims 3, 10, & 17 respectively. Wilkinson further discloses wherein:

	• determining that the first customer is eligible to be the source of the product is further based on a difficulty of repackaging the product (See at least [0233], noting that 

As per claim 21 Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claim 15. Wilkinson further discloses wherein wherein directing delivery of the product to the second location, without the intermediate storage of the product at the brick-and-mortar distribution facility, in response to receiving the second notification comprises:

	• changing a meaning of a code associated with the product (See at least [0182] – [0183], noting rerouting a return item to a new destination by scanning “the item with the user device and receive a new destination for the return item.”).

As per claim 22 Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claim 15. To the extent to which Wilkinson does not appear to explicitly disclose the following, Foth does teach wherein directing delivery of the product to the second location, without the intermediate storage of the product at the brick-and-mortar distribution facility, in response to receiving the second notification comprises:
	
• changing a meaning of a code displayed by a label affixed to a packaging of the product (See at least [0041], [0044] – [0048], esp. [0047], noting scanning “article identification 38 of the mail piece” and using “electronic file 50” which comprises a correlation or list of article identifications to delivery addresses.” As per [0047], “by reading the article identification 38 of the mail piece and receiving the electronic file by the communicator system 46, the delivery address determinator system 44 can use these two pieces of information to determine the intended delivery address of the mail piece 16.” As per [0048], this can be accomplished using “any suitable marking or labeling of the envelope 26” which, as per [0049], can be on the envelope (i.e., a label), and as per [0050], can be in the form of a barcode. Also see [0056], noting that “the scanner system 42 can be used to scan 64 the second mail piece 62 and read the article identification 38 again. The delivery service provider 12 can then determine 66 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Foth in the invention of Wilkinson / Foth / Haskin / Spiegel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Foth to the invention of Wilkinson / Foth / Haskin / Spiegel would predictably and advantageously provide a method and system so that “Delivery of the article 24 between recipients 20, 68 can be accelerated versus otherwise having to ship the mail piece 62 to and from an intermediate return and re-distribution center,” as evidenced by Foth ([0058]).
 
As per claims 23, 25, & 27, Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claims 1, 8, & 15 respectively. Regarding the following limitation, Wilkinson, in [0238] – [0239], discloses predicting the likelihood of potentials buyer purchasing the returned item within the delivery using “purchasing habits of past customers,” which, as per [0235] – [0236], focuses on “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.).” To the extent to which Wilkinson does not appear to explicitly disclose entering data of past purchases of customers within a region of the first customer to train a machine-learning model, Haskin teaches this element:

	• wherein the training data used to train the machine-learned model describes past purchases of customers within a region of the first customer (See C 16, L 48 – 58, noting that “historical data about past ordered of items may be inputted to the machine learning algorithm,” wherein “the data may also be limited to the region of the delivery location.”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entering past purchases of customers within a region of the first customer to train a machine-learning model as in Haskin in the item return method and system of Wilkinson / Foth / Haskin / Spiegel with the motivation to increase a likelihood of conversion for an item that has already been shipped and optimize the usage of a delivery fleet, as evidenced by Haskin (C 2, L 46 – 51).

As per claims 24, 26, & 28, Wilkinson / Foth / Haskin / Spiegel discloses the limitations of claims 1, 8, & 15 respectively. Regarding the following limitation, 

	• wherein the training data used to train the machine-learned model describes past purchases of customers outside of a region of the first customer,

Wilkinson, in [0197], discloses that return items may be forwarded from a first customer to customers of an area “outside of the normal delivery route and/or coverage area” i.e., to customers outside of a region of the first customer.

To the extent to which Wilkinson does not explicitly disclose training a machine-learned model with data that describes past purchases of customers of an area outside of a region of the first customer, Haskin, in C 16, L 48 – 58, teaches that “historical data about past ordered of items may be inputted to the machine learning algorithm” for customers of an area within the region of the delivery location. Thus, the sole difference between the teachings of Haskin and the claimed limitation is the region location of the input data. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “customers outside of a region of the first customer” of Wilkinson for the “customers within the region of the delivery location” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628